Title: Thomas Jefferson to John B. Colvin, 2 January 1815
From: Jefferson, Thomas
To: Colvin, John B.


          Sir

Monticello
Jan. 2.
15.
          Your favor
of Dec. 21. is just recieved. with respect to the orthography of the Indian
names of individuals & tribes, it seems as yet to be unfixed, their names
having as yet but rarely
occurred. it is the same as yet in many instances which are familiar. the mode
of spelling the name of the Patowmack, Potomack, Potomac, Potomak, is not yet
settled. the last perhaps is gaining an ascendancy. I imagine the first step is
to find the true native pronuntiation of the names,
and and then to represent
these sounds according to the power of the letters of our Alphabet, in their
most usual employment. I am glad this question has attracted your notice,
because I am sure you will make the best of it you can, and the orthography you
employ in an edition of the laws will probably be adopted & appealed to as
authentic. testifying my satisfaction that this task has fallen into so good
hands I tender you the assurance of my esteem
& respect
          Th: Jefferson
        